DETAILED ACTION
I.	Claims 1-9 were cancelled in a preliminary amendment.
II.	Claims 10-29 were added in a preliminary amendment.
III.	Claims 10-29 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation of 14569816, filed 12/15/2014, now U.S. Patent No. 10,728,285 which claims foreign priority to 102014000963.7, filed 01/23/2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2020 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 24, and 29 of the current application, hereinafter “808” are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 20 of U.S. Patent No. 10,728,285, hereinafter “285”. Although the claims at issue the claim limitations within independent claims 10, 24, and 29 of “808” pertain to the handling of security settings within a mobile device, as are the claim limitations set forth within independent claims 1, 15 and 20 of “285.
The claim limitations of “A method for the handling of security settings of a mobile end device having a processor and a non-transitory computer readable medium, the method comprising: determining, by a mobile end device, a minimum application security level required for running a first application prior to activating the first application to run the first application; in response to determining that the first application is intended to be run by the mobile end device and that a security level of the mobile end device is below the minimum application security level, emitting output via the mobile end device to facilitate initiation of a change in the security level at which the mobile end device is operating to permit the mobile end device to run the first application; and adjusting the security level at which the mobile end device is operating from a first security level to a higher second security level that meets or exceeds the minimum application security level of the first application in response to receiving input responsive to the emitted output to actuate the adjusting of the security level at which the mobile end device is operating” within claim 10 of “808” are found within claim 1 of “285”.
The claim limitations of “A computer device comprising: a processor connected to non-transitory computer readable medium, the non-transitory computer readable medium having a program stored therein that defines a method that is executed by the computer device when the processor runs the program, the method comprising: determining, by the computer device, a minimum application security level required for running a first application prior to activating the first application to run the first application; in response to determining that the first application is intended to be run by the computer device and that a security level of the computer device is below the minimum application security level, emitting output via the computer device to facilitate initiation of a change in the security level at which the computer device is operating to permit the computer device to run the first application; adjusting the security level at which the computer device is operating from a first security level to a higher second security level that meets or exceeds the minimum application security level of the first application in response to receiving input responsive to the emitted output to actuate the adjusting of the security level at which the computer device is operating such that the first application is kept inactivated and not run while the computer device operates at a security level that is below the minimum application security level” within claim 24 of “808” are found within claim 15 of “285”.
The claim limitations of “A non-transitory computer readable medium having a program defining a method that is performed by a computer device when a processor of the computer device runs the program, the method comprising: determining, by the computer device, a minimum application security level required for running a first application prior to activating the first application to run the first application; in response to determining that the first application is intended to be run by the computer device and that a security level of the computer device is below the minimum application security level, emitting output via the computer device to facilitate initiation of a change in the security level at which the computer device is operating to permit the computer device to run the first application; adjusting the security level at which the computer device is operating from a first security level to a higher second security level that meets or exceeds the minimum application security level of the first application in response to receiving input responsive to the emitted output to actuate the adjusting of the security level at which the computer device is operating such that the first application is kept inactivated and not run while the computer device operates at a security level that is below the minimum application security level” within claim 29 of “808” are also found within claim 20 of “285”.
			                          Examiner’s Remarks
The claims distinguish themselves over the prior art, but remain rejected in view of the grounds of Double Patenting cited above.  The filing and approval of an electronic Terminal Disclaimer would give cause for the Double Patenting rejection to be withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on form PTO-892 are cited to further show the state of the art with respect to the security within a device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431